Citation Nr: 1728393	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  16-29 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus began during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.301(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303.

The Veteran seeks service connection for tinnitus.  While in service, the Veteran served as an infantryman, which is a duty position that is highly probable to be exposed to hazardous noise.  As such, noise exposure in service is conceded.

The Veteran is competent to identify tinnitus, as this condition is observable by his own senses.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is also competent to report the onset and persistence of tinnitus symptoms.  Id.

Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309 (a), which include organic diseases of the nervous system such as tinnitus, may be demonstrated by lay evidence alone if the evidence shows a continuity of symptomatology for that disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309 (a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'").

The Veteran underwent a VA audiological examination in January 2014, in which he reported bilateral constant tinnitus, which began "a long time ago."  The examiner concluded that the tinnitus was a symptom of the Veteran's hearing loss, and opined that it was less likely than not caused by noise exposure during service.  The examiner based this opinion on the lack of documented complaints of tinnitus in the Veteran's service records.  

The Veteran submitted an audiological examination performed by a private audiologist in June 2014.  In this examination, the Veteran reported that his recurrent tinnitus began during service.  The examiner thus opined that the Veteran's tinnitus was related to military noise exposure.

The Board finds that after resolving any reasonable doubt in favor of the Veteran, the probative evidence of record is at least in a state of equipoise as to whether the Veteran's recurrent tinnitus is related to his military service.  Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran's service treatment records are not of record.  Although VA informed the Veteran in October 2013 that his military records might have been destroyed in a fire at the National Personnel Records Center (NPRC) , the notification letter asked the Veteran to provide certain information so that VA could verify his service dates and character of discharge.  The Veteran responded to this letter with a verified copy of his DD-214.  The negative response from NPRC regarding the destruction of his service treatment records was not received by VA until February 2014, and the RO failed to inform the Veteran that his service treatment records were unavailable and request from the Veteran any service treatment records he may have in his possession.  A remand is necessary to fulfill VA's duty to assist by attempting to obtain these records, and notifying the Veteran of the unavailability of these records.  See 38 C.F.R. § 3.159(e).

Further, very few private treatment records are associated with the Veteran's claims file as well, and no VA treatment records.  VA asked the Veteran to submit private treatment records in its October 2011 duty to assist letter, and the Veteran submitted a prescription for hearing aids from a private physician.  Later, the Veteran submitted an opinion from a private audiologist, but no treatment records covering the time between discharge from the military and 2012.  On remand, the AOJ should ask the Veteran to identify any further private records he wishes to associate with the claims file that may help support his claim for hearing loss and make reasonable attempts to obtain those records.  The AOJ should also obtain any available, relevant VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA pertinent treatment records from any VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Attempt any appropriate methods not already utilized to obtain the Veteran's service treatment records and associate those documents with the claims file.  If those records are unavailable or it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the claims file, and the Veteran should be so notified in accordance with 38 C.F.R. § 3.159.

3.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss that is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for bilateral hearing loss, to include providing an examination and/or obtaining an etiology opinion, if necessary.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


